Citation Nr: 1204630	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  00-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the amount of $15,235.00. 

(The issues of entitlement to service connection for sinusitis, spondylolisthesis of the lower back, and hernia, or residuals thereof, will be addressed separately.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision rendered by the Committee of Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO). This appeal was originally remanded by the Board in August 2005.

The Veteran appeared at a Travel Board hearing chaired by an Acting Veterans Law Judge in June 2003. In June 2009, the Veteran was advised that the Acting Veterans Law Judge had retired. He was offered the opportunity to appear at a new hearing before a new Veterans Law Judge. In June 2009, he declined.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal was last remanded in August 2005. The claims file has been reviewed. The Veteran was sent a Financial Status Report in August 2006. In September 2006, he provided a completed Financial Status Report. However, it does not appear that his request for waiver of recovery of indebtedness was reconsidered by the Committee, and a supplemental statement of the case does not appear in the file and may not have been issued.  

Previously, the Board remanded this claim because a waiver of indebtedness requires that VA have a clear picture of the claimant's financial situation. The Board stated that it would be useful to obtain a current financial status report to determine how the Veteran's circumstances had changed in the prior five years.

Given that five more years have passed since the Veteran provided that financial information, that his request for a waiver of recovery of indebtedness was never reconsidered by the Committee, and that no SSOC was issued, the Board is reissuing the August 2005 remand instructions below. The Board errs as a matter of law when it fails to ensure compliance with its remand orders, and further remand is mandated if it does not.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is remanded for the following: 

1. The Veteran should be asked to complete and submit a current Financial Status Report (VA Form 20-5655), listing all monthly income, monthly expenses, assets and debts. 

2. The Committee should then re-adjudicate the Veteran's request for waiver of recovery of indebtedness in the amount of $15,235.00, with express consideration of the provisions of 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard. 

If the claim continues to be denied, the agency of original jurisdiction should provide the Veteran and his representative with an appropriate supplemental statement of the case (SSOC) and should afford them the opportunity to respond to the SSOC before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

